UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2285



ROBERT C. JOHNSON,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 93-18457)


Submitted:   January 30, 2003             Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Johnson, Appellant Pro Se. Curtis Clarence Pett, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; B. John Williams,
Jr., INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert C. Johnson appeals the tax court’s order dismissing his

petition for failure to prosecute. Our review of the record and the

tax court’s opinion discloses no reversible error. Accordingly, we

affirm   on   the   reasoning   of   the   tax   court.   See   Johnson   v.

Commissioner, No. 93-18457 (U.S. Tax Ct. Oct. 18, 2002).           We deny

Johnson’s motion for summary disposition and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                      2